Citation Nr: 0932952	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-13 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in May 2009.  A 
transcript of the hearing is associated with the claims 
folder.


FINDING OF FACT

Audiometric test results conducted throughout the appeal 
period corresponded to numeric designations no worse than 
Level V for the right ear and Level I for the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. 
§ 4.7 & § 4.85, Table VI, Table VIa, Table VII, Diagnostic 
Code 6100, and 
§ 4.86 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

Where, as here, when the claim was one for service 
connection, and it was then granted and an initial disability 
rating and effective date have been assigned, the Veteran's 
service connection claim has been more than substantiated - 
it has been proven.  Section 5103(a) notice has served its 
purpose and is no longer required.  As section 5103(a) no 
longer applies to the Veteran's appeal (e.g., his initial 
increased rating claim) the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Instead, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 
38 C.F.R. § 3.103 are for application.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a March 2006 letter (which notified 
the Veteran of the grant of service connection for bilateral 
hearing loss, the assignment of a noncompensable rating 
effective September 2, 2005, and his appellate rights) and 
the March 2007 Statement of the Case (which set forth the 
criteria necessary for a compensable disability evaluation, 
citations to applicable law, and the reasons and bases for 
the grant of a noncompensable rating).  Thus, the Board finds 
that the applicable due process requirements have been met.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been accorded multiple pertinent VA examinations.  
Further, neither he nor his representative has identified any 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Analysis

Historically, the Veteran filed a claim for entitlement to 
service connection for hearing loss in September 2005.  The 
RO granted service connection for bilateral hearing loss in a 
March 2006 rating decision and assigned a noncompensable 
disability rating, effective from September 2, 2005.  (An 
effective date of one day after retirement from service was 
granted since the claim was received within a year of that 
date.)  This service-connected disability remains evaluated 
as noncompensable.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  The Veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the regulatory rating 
schedule establishes eleven auditory acuity levels, 
designated from level I for slightly impaired hearing acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Part 4, Diagnostic Code 6100.  "(D)isability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran essentially contends that his hearing acuity is 
more severe than the current noncompensable evaluation 
indicates.  The Veteran is competent to describe his hearing 
loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, the Veteran's description of his service-connected 
disability must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.

Service treatment records show an audiological examination 
performed in June 2005, just prior to the Veteran's 
retirement.  However, the chart reflecting puretone audiogram 
results is not entirely legible, nor does it include puretone 
findings at 3,000 Hertz.  

In any event, the Veteran underwent a VA examination in 
February 2006.  That examination revealed puretone thresholds 
of 60, 50, 60, and 75 decibels in the Veteran's right ear and 
35, 20, 20, and 20 decibels in his left ear at 1,000, 2000, 
3000, and 4,000 Hertz, respectively.  The average of these 
thresholds was 61 decibels for his right ear and 24 for his 
left ear.  Additionally, the Veteran had speech 
discrimination scores of 100 percent correct bilaterally.  
The examiner characterized the Veteran's right ear hearing 
loss as "moderate conductive hearing loss 250-2KHz, moderate 
to severe mixed hearing loss 3K-8KHz," and his left ear 
hearing loss as "mild conductive hearing loss 250-1KHz, 
normal hearing 2K-8KHz."

Applying 38 C.F.R. § 4.85, Table VI to the foregoing findings 
results in a numeric designation of II for his right ear and 
a I for his left ear.  Application of 38 C.F.R. 
§ 4.85 Table VII results in a noncompensable disability 
rating for the Veteran's service-connected bilateral hearing 
loss.  

Most recently, the Veteran underwent a pertinent VA 
examination in February 2008.  Although it appears the claims 
folder was not reviewed in conjunction with the examination, 
the report does reflect review of the February 2006 VA 
examination, which shows the most recent prior audiological 
findings, as well as performance of all indicated tests.  As 
such, the Board finds this examination to be adequate for VA 
rating purposes.  

This examination revealed puretone thresholds of 60, 55, 70, 
and 85 decibels in the Veteran's right ear and 35, 30, 35, 
and 30 decibels in his left ear at 1,000, 2000, 3000, and 
4,000 Hertz, respectively.  The average of these thresholds 
was 68 decibels for his right ear and 33 for his left ear.  
Additionally, the Veteran had speech discrimination scores of 
100 percent correct for his right ear and 96 percent correct 
for his left ear.  The examiner characterized the Veteran's 
right ear hearing loss as "moderate to severe mixed hearing 
loss" and his left ear hearing loss as "mild sensorineural 
hearing loss."  A "slight decrease" in hearing since 
February 2006 was noted.  

Applying 38 C.F.R. § 4.85, Table VI to these results, the 
Veteran has a numeric designation of II for his right ear and 
I for his left ear.  Application of 38 C.F.R. 
§ 4.85 Table VII results in a noncompensable disability 
rating for the Veteran's service-connected bilateral hearing 
loss.  Additionally, because each of the 
puretone thresholds at the specified frequencies is at least 
55 decibels in the right ear, the values derived under Table 
VIa must also be considered in determining the proper numeric 
designation for that ear.  See 38 C.F.R. 4.86(a) (2008) 
(governing exceptional patterns of hearing impairment).  
Under Table VIa, the hearing acuity level in the Veteran's 
right ear is a V.  This numeric designation in combination 
with that assigned to the Veteran's left ear (Level I) 
corresponds to a noncompensable rating still under Table VII.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100 (2008).

While the February 2008 VA examination reflects an increase 
in the Veteran's service-connected bilateral hearing 
impairment, applying the rating criteria to the test results, 
the Board must conclude that the currently-assigned 
noncompensable disability rating is appropriate for the 
entire appeal period.  

While the Veteran does not contend that the findings of his 
VA examinations were inaccurate, he argues that his speech 
discrimination scores were achieved by testing at an 
unacceptably high sound level.  Initially, the Board notes 
that while the Veteran testified that one of the VA examiners 
(he did not specify which examiner), told him the speech 
discrimination test was run at 90 decibels, neither VA 
examination report indicates the sound levels used during his 
speech discrimination testing.  In any event, while pertinent 
VA regulations do not establish a specific sound limit for 
speech discrimination testing, they do call for the use of 
"controlled" speech discrimination testing.  Although the 
Board understands the Veteran's contention that his speech 
discrimination testing seemed too loud to him, there is no 
indication that anything other than accepted testing protocol 
were followed by the audiologists at the February 2006 and 
2008 VA examinations.  

The Veteran also takes issue with VA's rating procedure, 
which combines puretone threshold results with speech 
discrimination results.  He argues that, in his case, where 
speech discrimination scores are near-perfect, combining 
puretone and speech discrimination results prohibits him from 
obtaining a higher rating.  Likewise, he questions the value 
of averaging puretone thresholds in decibels.  While the 
Board acknowledges the Veteran's frustrations, we are 
constrained by the regulations governing the award of VA 
compensation and are bound by these guidelines.  

The Board notes, however, that even if the Veteran's speech 
discrimination results were disregarded, and only his 
puretone results were evaluated under Table VIa (pertaining 
to the numeric designation of hearing impairment based only 
on puretone threshold average), the result would still be a 
noncompensable rating.  As discussed above, the February 2006 
VA examination shows a puretone average of 61 for the right 
ear and 24 for the left ear.  Applying these results to Table 
VIa results in a numeric designation of IV for the right ear 
and I for the left ear.  Application of 38 C.F.R. § 4.85 
Table VII results in a noncompensable disability rating for 
the Veteran's service-connected bilateral hearing loss.  
Likewise, the February 2008 VA examination reflects a 
puretone average of 68 for the right ear and 33 for the left 
ear.  Applying these results to Table VIa results in a 
numeric designation of V for the right ear and I for the left 
ear.  Application of 38 C.F.R. 
§ 4.85 Table VII results in a noncompensable disability 
rating still for the Veteran's service-connected bilateral 
hearing loss.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the scheduler 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past
or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedule 
standards.  Id.  The Board has considered the Veteran's 
assertion that his service-connected hearing loss interferes 
with his work and social life.  However, 38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  In the instant case, the record is absent 
of any evidence of lost time from work or lost productivity 
due to the Veteran's service-connected hearing impairment.  
The Veteran has not shown that his service-connected 
bilateral hearing loss has resulted in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  
Accordingly, the Board concludes that consideration of the 
provisions set forth in 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the Veteran's service-
connected bilateral hearing loss.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


